DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

In response to Examiners Office Action Mailed 09/02/2021, Claims 2-5, 7, 8, and 14-17 are amended, claims 1, 9-13, and 18-20 are canceled without prejudice, and claim 21 is added.  Claims 2-8, 14-17, and 21 are currently pending.

Response to Arguments

Applicant’s arguments, see page 8, filed 11/22/2021, with respect to Claim limitations in Claims 1-5, 7-11, and 13-20 invoking 35 U.S.C. 112(f), have been fully considered and are persuasive in view of the amendment.  The previous interpretation under 35 U.S.C. 112(f) has been withdrawn.

Allowable Subject Matter

Claims 2-8, 14-17 and 21 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claim 2 recites: A control device for controlling an engine having a cylinder in which a combustion chamber is formed, the device comprising: a fuel injector for supplying fuel containing gasoline to the combustion chamber; a spark plug for igniting an air-fuel mixture of air and the fuel supplied to the combustion chamber by the fuel injector; and a controller for controlling the spark plug, wherein if knocking occurs when ignition is performed at a reference ignition timing set on a retarded side of MBT that is an ignition timing at which an engine torque is maximized in a high-load region in which an engine load is larger than a predetermined load, the controller performs ignition advance control that causes the spark plug to perform ignition at a timing on an advanced side of the reference ignition timing, and if a maximum value of a pressure in the combustion chamber is predicted to exceed a preset reference pressure when the ignition advance control is performed, the controller controls the fuel iniector so as to reduce the fuel supplied to the combustion chamber while performing the ignition advance control.
U.S. Patent Application Publication No. 2009/0165746 (Aso et al., hereinafter Aso) and Japanese Reference No. JP 2002-339848 (Hiratani et al., hereinafter Hiratani) are considered the closest prior art.  Aso discloses “According to the present invention, when control is exerted such that ignition timing is advanced when the occurrence frequency of the knocking is low, for example, when knock magnitude is smaller than the determination value, the determination value is corrected to be great so that ignition timing is more frequently advanced, thereby increasing the output of the internal combustion engine. Conversely, when control is exerted such that ignition timing is retarded when the occurrence frequency of the knocking is high, for example, when knock magnitude is greater than the determination value, the determination value is corrected to be small so that ignition timing is more frequently Returning to the explanation of FIG. 5, when it is determined in S103 that the knocking strength KNO is less than or equal to the first threshold value KNOthA, the process proceeds to S107, and it is determined whether the knocking strength KNO is less than a predetermined second threshold value KNOthB. To do. The second threshold value KNOthB is a threshold value that is set to be smaller (weaker knocking) than the first threshold value KNOthA. If it is determined that the knocking strength KNO is smaller than the second threshold value KNOthB, the process proceeds to S108. The process proceeds to update the retard correction amount RTD for the ignition timing to the decreasing side (advancing side). Specifically, a new retard correction amount RTD is calculated by subtracting a predetermined value (here, the crank angle is 1 degree) from the current retard correction amount RTD.”; ¶0040).  In other words, responsive to a determination that knocking has occurred at a magnitude less than a predetermined threshold, the ignition timing is advanced for the subsequent combustion cycle.  
However, neither Aso nor Hiratani explicitly teach or suggest either alone or in combination advancing ignition timing responsive to a determination of knocking while the engine is operating in a high-load region at a reference ignition timing that is retarded relative to MBT, while additionally reducing the fuel supply amount responsive to a further determination that a maximum value of a pressure in the combustion chamber is predicted to exceed a preset reference pressure.  Claims 4, 21 and associated .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626. The examiner can normally be reached Campus: M-Th 8-5; Telework: Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 5712724536. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/BRIAN R KIRBY/Examiner, Art Unit 3747                                                                                                                                                                                                        
/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747